I concur in the judgment only. I believe that the best way for a court to deal with situations such as this is for the court to utilize its inherent contempt power. From a reading of the journal entries of March 17 and May 22, 1986, I am not certain of the trial court's theoretical basis for its decision to award attorney fees and expenses. However, I am satisfied that the court's action was proper and just for this obstruction of justice and that due process was afforded the attorneys involved. Civ. R. 61.
I would modify the award to deduct those fee hours attributable to the motion to dismiss the counterclaim. It was a meritorious motion to a counterclaim that I personally feel raises issues as to whether it was frivolous and vexatious.